DETAILED ACTION
Applicant’s amendment of July 11, 2022 overcomes the following:
Specification objections
Rejection of claim 1 based on 35 USC 101
Rejection of claims 1-2, 4-5, 7-10, and 13-14 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 1, 5, and 13-14. 

Allowable Subject Matter
In the last Office action (OA), it was indicated that claims “1-2, 4-5, 7-10, and 13-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, respectively”. Claim amendments of 7/11/2022 overcome previous rejections set forth in the last OA, as indicated above. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the invention published in US PG Pub. No. 2016/0239714 A1. In particular, independent claims 1, 13, and 14 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… analysis apparatus comprising:
… detect [detecting] persons from a first image generated by a first camera for capturing a vehicle passing through a road;
detect [detecting] a number of occupants in the vehicle captured in the first image, based on a first detection result of the first image;
detect [detecting] the persons from a second image generated by a second camera for capturing the vehicle passing through the road;
detect [detecting] the number of occupants in the vehicle captured in the second image, based on a second detection result of the second image;
determine [determining] whether or not the first image and the second image satisfy a predetermined condition; and
decide [deciding], in a case where the first image and the second image satisfy the predetermined condition, the number of occupants in the vehicle using the number of occupants in the vehicle captured in the first image and the number of occupants in the vehicle captured in the second image,
wherein the first camera is installed along the road having two or more lanes, and captures the vehicle passing through a first lane other than a second lane closest to the first camera, among the two or more lanes, from a side, 
wherein the second camera is installed above the road having the two or more lanes, and captures the vehicle passing through the first lane other than the second lane closest to the first camera, among the two or more lanes, from a front, and
wherein the predetermined condition relates to one or multiple of:
a time when the first image is generated and a time when the second image is generated has a predetermined relationship, 
a difference between the time when the first image is generated and the time when the second image is generated is within a reference value,
the difference between the time when the first image is generated and the time when the second image is generated is within a reference range, and
a content obtained via consideration of a before-and-after relationship of a position of the first camera at which the first image was generated and a position of the second camera at which the second image was generated with respect to a traveling direction of the vehicle”.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668